The indictment charged this appellant with the robbery of J. J. Humphrey, wherein he was charged with feloniously taking $20.30 from the person of said Humphrey, against his will, by violence to his person, or by putting him in such fear as unwillingly to part with same. He was convicted as charged, and the jury fixed his punishment at imprisonment in the penitentiary for ten years.
Numerous special charges in writing appear in the record, and we are asked to consider them. In the absence of the court's oral charge and also a bill of exceptions, we are without authority so to do; and, as the record, upon which this appeal is rested, is regular in all respects, the judgment of conviction appealed from is affirmed.
Affirmed.